Title: The Duc de Croÿ’s Account of a Dinner with Franklin, [1 March 1779]
From: Croÿ, Anne-Emmanuel-Ferdinand-François, duc de,Franklin, Benjamin
To: 


[March 1, 1779]
Le 1er mars, j’allai chez lui, à Chaillot, où il logeait à la petite maison du fond, ci-devant au prince de Monaco, où j’avais tant été dans ma jeunesse. M. de Chaumont occupait la grande et jolie maison, et ce petit réduit très modeste, mais commode, jouissant du superbe jardin et à proximité du Bois de Boulogne, avait été prêté ou loué à M. Franklin. On y arrive par Chaillot et une autre petite rue écartée où il n’était pas aisé de le trouver, et tout s’y ressentait de la modestie économique du philosophe.
Il n’était pas rentré. Je me promenai dans les beaux et immenses jardins de M. de Chaumont; ensuite, on me proposa d’entrer dans le bureau. J’y trouvai à l’ouvrage deux jeunes gens dont j’appris, ensuite, qu’un était son petit-fils. J’y dressai mon mémoire pour M. Cook, et nous y causâmes agréablement. Toutes les cartes entouraient la salle. Je remarquai que je les avais toutes, et j’étais bien aise d’être au centre des nouveaux Américains, pour l’Europe, car c’était là le bureau principal.
A deux heures, M. Franklin revint. Il me fit dire que je pouvais entrer, et il me donna toujours la main en ami, car nous étions bien ensemble. Je le priai de lire ma note pour M. Cook, et l’attention que tous les bâtiments insurgents devaient avoir pour lui. Il la lut avec grande attention, puis, avec son laconisme sublime, il me dit: “Cela sera fait!”
Comme j’entamais pour M. Walker, ce député des Barbades établi à Calais, qu’il me dit bien connaître, et homme de mérite, on vint dire qu’on avait servi. Il me dit: “Si vous voulez dîner, nous parlerons après!” Je crois réellement qu’il est quaker, à la manière de ces compliments dont la rigide simplicité a, pourtant, de la grandeur.
Je passai sans hésiter, et je fis, sans qu’on en fît de compliment, un dîner très frugal, où il y avait, cependant, le nécessaire. Il n’y avait qu’un service, et tout à la fois, sans soupe. Heureusement, je trouvai deux plats de poisson, un pudding excellent et de la pâtisserie, et j’en eus bien assez. Ils ne faisaient pourtant que ce repas. En effet, je n’étais pas attendu. Il n’y avait à table, outre lui et moi, que les deux jeunes gens du bureau, un enfant en pension, et un Anglais taciturne. Je causai avec son petit-fils, qui était aimable.
M. Franklin sortait d’un grand accès de goutte pour lequel il venait de se baigner. Il était changé et affaibli et tirait à sa fin. Il mangea de grosses viandes froides, but trois ou quatre rasades de bon vin, et fut tranquille et parla peu. Tout respirait, là, la simplicité et l’économie. Trois personnes faisaient tout le domestique. On lui prêtait un carrosse quand il devait sortir, et, assurément, on ne pouvait pas moins coûter au Congrès. Cependant, il venait d’être accrédité ministre de l’Amérique à notre Cour, et il devait, dans peu de jours, aller, avec le corps diplomatique, les mardis, à l’audience du Roi. On l’en dissuadait, disant que les autres ambassadeurs et envoyés ne le reconnaîtraient pas, mais il comptait y aller, s’il pouvait marcher.
Après ce dîner, qui fut remarquable, tout le monde s’échappa et je me retrouvai, comme devant, tête à tête avec lui dans son petit cabinet et je repris la conversation, comme si elle n’avait pas été interrompue.
Il me dit que je pouvais me fier à M. Walker. Voyant qu’il était difficile d’en tirer quelque chose pour lui faire voir comme je les avais bien aidés, il me vint à l’idée de lui faire lire le grand mémoire que j’avais donné à M. de Maurepas, que je retrouvai dans ma poche.
Il le lut très posément, puis, me le rendant, il me dit, avec son ton sentencieux: “Ce ne sont pas là des mots mais des choses; vous y êtes; vous écrivez et pensez bien!” On pouvait un compliment plus long, mais non plus honnête.
Espérant l’avoir un peu échauffé, j’entrai en matière. Je dis: “Nous comptions sur l’Espagne!” Il me répondit: “Cela ne nous donnera pas bonne idée du Pacte de famille!” Il ajouta: “Elle devrait pourtant songer que nous pouvons être des voisins utiles, car, à présent, chez nous, tout homme est soldat!” Cétait précisément ce qui pouvait donner à l’Espagne, avec raison, plus de crainte que d’espérance.
Comme je le poussais, et ayant vu, par mon mémoire, que j’étais au fait, il lâcha le mot, en disant d’un ton ferme et noir: “Nous n’avons plus d’argent!” Enfin, je vis très bien, comme je le savais d’ailleurs, qu’ils étaient tout à fait à bout, et mécontents. Il prétendit que les divisions, chez eux, n’étaient que personnelles, et non sur le fond. Il s’écria pourtant, et contre son caractère: “C’est une vilaine chose que ce monde!”
Je dis: “Je pense que tout en restera là; que les Anglais garderont les places qu’ils tiennent, et vous autres le reste, mais qu’ils vous bloqueront par mer.” Il dit: “Ils devraient bien tout quitter! Comme vous dites, il faudrait de grands efforts!”
Voyant que je n’en tirerais rien de plus, je le quittai, mais je remarquai bien que tout baissait, de ce côté-là. Tout cela était d’autant plus curieux, qu’outre l’inventeur de l’électricité, le philosophe créateur d’une grande nation, c’était le moteur et le principal chef de la révolte.
En le quittant, je l’exhortai à presser. Il me dit: “Je tâcherai de voir M. de Maurepas, mais je crains son escalier!” Je vis que c’étaient deux goutteux embarrassés.
